DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 and 8/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 9, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, and 17 of U.S. Patent No. 11,380,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
The following are the correspondence between the instant application claims and the patent claims: 
Instant Applicant Claims
Patent Claims
Claim 1: 
A texture recognition device, comprising: a backlight element, configured to provide first backlight; 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, 
wherein the second backlight is transmitted to a detection object; and a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; 










wherein the backlight element comprises an edge-lit backlight light source and a light guide plate, and the light guide plate is arranged on a light exit side of the edge-lit backlight light source, 








the edge-lit backlight light source is configured to provide light source backlight, and the light source backlight is transmitted through the light guide plate to obtain initial backlight, and 


the first backlight comprises the initial backlight.
Claim 15: 
A texture recognition device, comprising: a backlight element, configured to provide first backlight; 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, 
wherein the second backlight is transmitted to a detection object; a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight,
wherein the backlight element comprises a second backlight module, the second backlight module comprises an edge-lit backlight light source, a light guide plate, a diffusion sheet, a first prism sheet, and a second prism sheet, the light guide plate is on a light exit side of the edge-lit backlight light source, the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, the edge-lit backlight light source is configured to provide light source backlight, the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.
Claim 2: 












The texture recognition device according to claim 1, wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight.
Claim 1: A texture recognition device, comprising: a backlight element, configured to provide first backlight; a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object; a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight, wherein the backlight element comprises a second backlight module, the second backlight module comprises an edge-lit backlight light source, a light guide plate, a diffusion sheet, a first prism sheet, and a second prism sheet, the light guide plate is on a light exit side of the edge-lit backlight light source, the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, the edge-lit backlight light source is configured to provide light source backlight, the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.
Claim 7: 
























The texture recognition device according to claim 1, wherein the backlight element further comprises a diffusion sheet, a first prism sheet, and a second prism sheet,

the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, 


the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.


Claim 1: A texture recognition device, comprising: a backlight element, configured to provide first backlight; a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object; a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight, wherein the backlight element comprises a second backlight module, the second backlight module comprises an edge-lit backlight light source, a light guide plate, a diffusion sheet, a first prism sheet, and a second prism sheet, the light guide plate is on a light exit side of the edge-lit backlight light source, the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, the edge-lit backlight light source is configured to provide light source backlight, the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.
Claim 9: The texture recognition device according to claim 1, 
















wherein the light constraint element comprises an inverse prism sheet, the inverse prism sheet is on a light exit side of the light guide plate, 






the inverse prism sheet is configured to cause the first backlight to be refracted to obtain the second backlight.

Claim 16: A texture recognition device, comprising: a backlight element, configured to provide first backlight; a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object; a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; wherein the backlight element comprises an edge-lit backlight light source and a light guide plate, the light guide plate is on a light exit side of the edge-lit backlight light source, the light constraint element comprises an inverse prism sheet, the inverse prism sheet is on a light exit side of the light guide plate, the edge-lit backlight light source is configured to provide light source backlight, and the light source backlight is transmitted through the light guide plate to obtain initial backlight, and the first backlight comprises the initial backlight; and the inverse prism sheet is configured to cause the first backlight to be refracted to obtain the second backlight.

Claim 10: The texture recognition device according to claim 9, wherein the light guide plate comprises a first light incident surface, a first light reflecting surface, and a first light exit surface, and the first light reflecting surface and the first light exit surface are oppositely arranged in a first direction, the first light incident surface is configured to receive the light source backlight, the first light reflecting surface is configured to reflect the light source backlight, and the initial backlight emits from the first light exit surface, the first light reflecting surface comprises a prism pillar structure array, the prism pillar structure array comprises a plurality of triangular prism pillars arranged in sequence along a second direction, the second direction is perpendicular to the first direction, a thickness of each of the plurality of triangular prism pillars is less than 2.5 µm in the first direction, a distance between two adjacent triangular prism pillars ranges from 45µm to 50µm in the second direction, the inverse prism sheet comprises a second light incident surface and a second light exit surface, the second light incident surface and the second light exit surface are oppositely arranged in the first direction, the second light incident surface is configured to receive the first backlight, the second backlight emits from the second light exit surface, the second light incident surface comprises a prism structure array, the prism structure array comprises a plurality of inverse prisms arranged in sequence along the second direction, in the first direction, a thickness of each of the plurality of inverse prisms ranges from 10µm to 25µm, and in the second direction, a distance between two adjacent inverse prisms of the plurality of inverse prisms ranges from 20µm to 50µm.
Claim 17: The texture recognition device according to claim 16, wherein the light guide plate comprises a first light incident surface, a first light reflecting surface, and a first light exit surface, and the first light reflecting surface and the first light exit surface are oppositely arranged in a first direction, the first light incident surface is configured to receive the light source backlight, the first light reflecting surface is configured to reflect the light source backlight, and the initial backlight emits from the first light exit surface, the first light reflecting surface comprises a prism pillar structure array, the prism pillar structure array comprises a plurality of triangular prism pillars arranged in sequence along a second direction, the second direction is perpendicular to the first direction, a thickness of each of the plurality of triangular prism pillars is less than 2.5 µm in the first direction, a distance between two adjacent triangular prism pillars ranges from 45 µm to 50 µm in the second direction, the inverse prism sheet comprises a second light incident surface and a second light exit surface, the second light incident surface and the second light exit surface are oppositely arranged in the first direction, the second light incident surface is configured to receive the first backlight, the second backlight emits from the second light exit surface, the second light incident surface comprises a prism structure array, the prism structure array comprises a plurality of inverse prisms arranged in sequence along the second direction, in the first direction, a thickness of each of the plurality of inverse prisms ranges from 1 µm to 25 µm, and in the second direction, a distance between two adjacent inverse prisms of the plurality of inverse prisms ranges from 20 µm to 50 µm.
Claim 19: A display device, comprising a texture recognition device, wherein the texture recognition device comprises: a backlight element, configured to provide first backlight; 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object; and 
a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; 











wherein the backlight element comprises an edge-lit backlight light source and a light guide plate, and 
the light guide plate is arranged on a light exit side of the edge-lit backlight light source, 






the edge-lit backlight light source is configured to provide light source backlight, and the light source backlight is transmitted through the light guide plate to obtain initial backlight, and 

the first backlight comprises the initial backlight.
Claim 15: 

A texture recognition device, comprising: a backlight element, configured to provide first backlight; 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, 
wherein the second backlight is transmitted to a detection object; 
a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object; wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight,
wherein the backlight element comprises a second backlight module, the second backlight module comprises an edge-lit backlight light source, a light guide plate, a diffusion sheet, a first prism sheet, and a second prism sheet, 

the light guide plate is on a light exit side of the edge-lit backlight light source, the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, the edge-lit backlight light source is configured to provide light source backlight, the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallassi et al. (US 2020/0408982; hereinafter Kallassi).
Regarding claim 1: 
Kallassi discloses a texture recognition device (see Fig. 9A), comprising: 
a backlight element, configured to provide first backlight (see Fig. 9A; light source 910); 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object (see Fig. 9A; diffraction gratings 916 is construed as a light constraint element; also see paragraphs 65-66); and 
a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object (see Fig. 9A; image sensor array 912); 
wherein the backlight element comprises an edge-lit backlight light source and a light guide plate, and the light guide plate is arranged on a light exit side of the edge-lit backlight light source, the edge-lit backlight light source is configured to provide light source backlight (see Fig. 9A; light source 910 and light guide 906), and
 the light source backlight is transmitted through the light guide plate to obtain initial backlight, and the first backlight comprises the initial backlight (see Fig. 9A; the light output from light source 910 is being transmitted through the light guide plate 906 to form the initial backlight). 
Regarding claim 18: 
Kallassi discloses the texture recognition device according to claim 1, wherein the texture of the detection object comprises a skin corresponding to a fingerprint of a user, and the texture image comprises a fingerprint image (see paragraphs 40 and 48).
Regarding claim 19: 
Kallassi discloses a display device (see Fig. 9A; the electronic device includes a display layer 904), comprising a texture recognition device, 
wherein the texture recognition device (see Fig. 9A), comprising: 
a backlight element, configured to provide first backlight (see Fig. 9A; light source 910); 
a light constraint element, configured to perform a light divergence angle constraint process on the first backlight to obtain second backlight with a divergence angle within a preset angle range, wherein the second backlight is transmitted to a detection object (see Fig. 9A; diffraction gratings 916 is construed as a light constraint element; also see paragraphs 65-66); and 
a photosensitive element, configured to detect the second backlight reflected by a texture of the detection object to recognize a texture image of the texture of the detection object (see Fig. 9A; image sensor array 912); 
wherein the backlight element comprises an edge-lit backlight light source and a light guide plate, and the light guide plate is arranged on a light exit side of the edge-lit backlight light source, the edge-lit backlight light source is configured to provide light source backlight (see Fig. 9A; light source 910 and light guide 906), and
 the light source backlight is transmitted through the light guide plate to obtain initial backlight, and the first backlight comprises the initial backlight (see Fig. 9A; the light output from light source 910 is being transmitted through the light guide plate 906 to form the initial backlight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallassi in view of Ling et al. (US 2019/0034686; hereinafter Ling).
Regarding claim 2: 
Kallassi discloses all the features in claim 1.  However, Kallassi does not disclose the texture recognition device, wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight.
In the same field of endeavor, Ling discloses a texture recognition device, wherein the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight (see Fig. 4 and paragraphs [0077]- [0079]; first backlight corresponds to lights output from backlight source 10, and second backlight corresponds to lights output from surface F1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi such that the light constraint element comprises a collimating film, the collimating film has a mesh structure and comprises a plurality of hollowed-out regions, and each of the plurality of hollowed-out regions is configured to transmit part first backlight, whose divergence angle is within the preset angle range, of the first backlight to obtain the second backlight as taught by Ling.  One of ordinary skill in the art would have been motivated to do this because parallel light or quasi-parallel light can be achieved by the collimating film; hence high-resolution and high-quality fingerprint images can be realized (see Ling, paragraph 79). 
Regarding claim 17: 
Kallassi discloses all the features in claim 1.  Kallassi does not disclose the texture recognition device, wherein the preset angle range is 0 degree to 20 degrees. 
In the same field of endeavor, Ling discloses a texture recognition device, wherein the preset angle range is 0 degree to 20 degrees (see paragraph 75). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi such that the preset angle range is 0 degree to 20 degrees as taught by Ling.  One of ordinary skill in the art would have been motivated to do this because high-resolution and high-quality fingerprint images can be realized (see Ling, paragraph 79).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallassi in view of Ling as applied to claim 2 above, and further in view of Wu et al. (US 2020/0348550).
Regarding claim 4: 
Kallassi and Ling disclose all the features in claim 2.  Ling discloses the texture recognition device, wherein the plurality of hollowed-out regions are arranged in an array, and a shape of each of the plurality of hollowed-out regions comprises a hole (see Fig. 4 and paragraph [0078]).

Kallassi and Ling do not disclose the shape of the hole being a square, a rectangle, a regular triangle, a regular hexagon, or a circle.
However, Wu discloses a texture recognition device, comprising:
a collimating film comprises a plurality of hollowed-out regions (see Fig. 3 and paragraph [0055]), wherein the plurality of hollowed-out regions are arranged in an array, and a shape of each of the plurality of hollowed-out regions comprises a square, a rectangle, a regular triangle, a regular hexagon, or a circle (see paragraph [0055]; “the plurality of collimating apertures 50 is a circle is used as an example to illustrate the present disclosure and should not limit the scopes of the present disclosure”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi in view of Ling such that the plurality of hollowed-out regions are arranged in an array, and a shape of each of the plurality of hollowed-out regions comprises a square, a rectangle, a regular triangle, a regular hexagon, or a circle as taught by Wu. The combination would have yielded a predictable result of improving the accuracy of the fingerprint identification using varies collimating aperture shapes (see Wu, paragraphs 0055]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallassi in view of Ling and Wu as applied to claim 4 above, and further in view of Tseng et al. (US 2019/0347462; hereinafter Tseng).
Regarding claim 5:
Kallassi, Ling, and Wu disclose all the features in claim 4. However, Kallassi, Ling, and Wu do not disclose the texture recognition device, wherein a thickness of the collimating film ranges from 400µm to 800µm.
In the same field of endeavor, Tseng discloses a texture recognition device, wherein a thickness of the collimating film ranges from 400µm to 800µm (see paragraph 27; “the thickness T of the collimator layer 402 is in a range of 1-500 µm”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi in view of Ling and Wu such that a thickness of the collimating film ranges from 400µm to 800µm as taught by Tseng. One of ordinary skill in the art would have been motivated to do this because enhanced collimator layer can be realized (see Tseng, paragraphs [0003] and [0027]).
Regarding claim 6:
Kallassi, Ling, and Wu disclose all the features in claim 4. However, Kallassi, Ling, and Wu do not disclose the texture recognition device, wherein a size of each of the plurality of hollowed-out regions ranges from 25µm to 65µm,
in a case where the shape of each of the plurality of hollowed-out regions is a square, a side length of the square ranges from 25µm to 65µm;
in a case where the shape of each of the plurality of hollowed-out regions is a rectangle, a long side of the rectangle ranges from 25µm to 65µm, a short side of the rectangle ranges from 25µm to 65µm, and a length of the long side is greater than a length of the short side;
in a case where the shape of each of the plurality of hollowed-out regions is a regular triangle, a side length of the regular triangle ranges from 25µm to 65µm;
in a case where the shape of each of the plurality of hollowed-out regions is a regular hexagon, a distance between two parallel sides of the regular hexagon ranges from 25µm to 65µm; and
in a case where the shape of each of the plurality of hollowed-out regions is a circle, a diameter of the circle ranges from 25µm to 65µm.
However, in the same field of endeavor, Tseng discloses a texture recognition device, wherein a size of each of the plurality of hollowed-out regions ranges from 25µm to 65µm (see paragraph [0027]; “the diameter D of the openings 410 is in a range of 1-100 um”, which is includes the range of 25um to 65um),
in a case where the shape of each of the plurality of hollowed-out regions is a square, a side length of the square ranges from 25µm to 65µm (Tseng teaches a diameter of the opening is in a range of 1-100µm; it would have been an obvious design choice to form a square shaped opening in the range of 25µm to 65µm),
in a case where the shape of each of the plurality of hollowed-out regions is a rectangle, a long side of the rectangle ranges from 25µm to 65µm, a short side of the rectangle ranges from 25um to 65um, and a length of the long side is greater than a length of the short side (Tseng teaches a diameter of the opening is in a range of 1-100µm; it would have been an obvious design choice to form a rectangular shaped opening with a long side in the range of 25µm to 65µm, and a short side in the range of 25µm to 65µm);
in a case where the shape of each of the plurality of hollowed-out regions is a regular triangle, a side length of the regular triangle ranges from 25µm to 65µm (Tseng teaches a diameter of the opening is in a range of 1-100µm; it would have been an obvious design choice to form a triangular shaped opening with a side length in the range of 25µm to 65µm);
in a case where the shape of each of the plurality of hollowed-out regions is a regular hexagon, a distance between two parallel sides of the regular hexagon ranges from 25µm to 65µm (Tseng teaches a diameter of the opening is in a range of 1-100µm; it would have been an obvious design choice to form a hexagon shaped opening with a distance between two parallel sides of the hexagon in the range of 25µm to 65µm); and
in a case where the shape of each of the plurality of hollowed-out regions is a circle, a diameter of the circle ranges from 25µm to 65µm (Tseng teaches a diameter of the opening is in a range of 1-100µm; it would have been an obvious design choice to form a circular shaped opening in the range of 25µm to 65µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi in view of Ling andWu such that a size of each of the plurality of hollowed-out regions ranges from 25µm to 65µm, in a case where the shape of each of the plurality of hollowed-out regions is a square, a side length of the square ranges from 25µm to 65µm; in a case where the shape of each of the plurality of hollowed-out regions is a rectangle, a long side of the rectangle ranges from 25µm to 65µm, a short side of the rectangle ranges from 25µm to 65µm, and a length of the long side is greater than a length of the short side; in a case where the shape of each of the plurality of hollowed-out regions is a regular triangle, a side length of the regular triangle ranges from 25µm to 65µm; in a case where the shape of each of the plurality of hollowed-out regions is a regular hexagon, a distance between two parallel sides of the regular hexagon ranges from 25µm to 65µm; and in a case where the shape of each of the plurality of hollowed-out regions is a circle, a diameter of the circle ranges from 25µm to 65µm as taught by Tseng. One of ordinary skill in the art would have been motivated to do this because high quality detection of the fingerprint can be realized with the enhanced collimator layer (see Tseng, paragraphs [0003] and [0037]).
Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallasii in view of Ling, as applied to claim 2 above, and further in view of Lin et al. (US 2018/0358401; hereinafter Lin).
Regarding claim 11:
Kallassi and Ling disclose all the features in claim 2.  Kallassi and Ling do not disclose the texture recognition device, wherein the backlight element further comprises a reflecting sheet, the reflecting sheet is on a side of the backlight element away from the light constraint element, and is configured to reflect light incident on the reflecting sheet to obtain reflected light, and the first backlight further comprises the reflected light.
In the same field of endeavor, Lin discloses a texture recognition device, wherein the backlight element further comprises a reflecting sheet, the reflecting sheet is on a side of the backlight element away from the light constraint element, and is configured to reflect light incident on the reflecting sheet to obtain reflected light, and the first backlight further comprises the reflected light (see Fig. 4, reflective layer 180; also see paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi in view of Ling such that the backlight element further comprises a reflecting sheet, the reflecting sheet is on a side of the backlight element away from the light constraint element, and is configured to reflect light incident on the reflecting sheet to obtain reflected light, and the first backlight further comprises the reflected light as taught by Lin. One of ordinary skill in the art would have been motivated to do this because the amount of light beam irradiated to the fingerprint can be increased to increase the image-capture quality of the texture recognition device (see Lin, paragraph [0059]).
Regarding claim 13:
Kallassi and Ling disclose all the features in claim 2. However, Kallassi and Ling do not disclose the texture recognition device, wherein the photosensitive element comprises a plurality of photosensitive sensors arranged in an array, and the plurality of photosensitive sensors are in one-to-one correspondence to the plurality of hollowed-out regions.
In the same field of endeavor, Lin discloses a texture recognition device, wherein the photosensitive element comprises a plurality of photosensitive sensors arranged in an array, and the plurality of photosensitive sensors are in one-to-one correspondence to the plurality of hollowed-out regions (see Fig. 2; one photosensitive sensor 130 corresponds to one optical channel 174).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the texture recognition device of Kallassi in view of Ling such that the photosensitive element comprises a plurality of photosensitive sensors arranged in an array, and the plurality of photosensitive sensors are in one-to-one correspondence to the plurality of hollowed-out regions as taught by Lin. One of ordinary skill in the art would have been motivated to do this because issue of cross talk can be alleviated (see Lin, paragraph [0057]).
Regarding claim 14:
Kallassi, Ling, and Lin disclose all the features in claim 13. Ling further discloses the texture recognition device, wherein each of the plurality of photosensitive sensors comprises a light transmitting region and a photoelectric conversion region (see Ling, Fig. 5 and paragraph [0066]; the optical fingerprint sensor 330 includes a non-opaque region (i.e., a light transmitting region) and a photosensitive pixel 3321 (i.e., a photoelectric conversion region)).
The combination of Kallassi, Ling, and Lin would have yielded a predictable result of low-profile display device with fingerprint detection capability.  
Regarding claim 15:
Kallassi, Ling and Lin disclose all the features in claim 14.  Ling further discloses the texture recognition device, wherein the light transmitting region at least partially surrounds the photoelectric conversion region (see Fig. 5; the photosensitive pixel region 3321 is surround by the light transmitting region).
The combination of Kallassi, Ling, and Lin would have yielded a predictable result of low-profile display device with fingerprint detection capability.  
Regarding claim 16: 
Kallassi, Ling and Lin disclose all the features in claim 14.  Ling further disclose the texture recognition device, wherein in a direction perpendicular to the collimating film, the light transmitting region at least partially overlaps with a corresponding hollowed-out region of the collimating film (see Fig. 4 and 5; the light transmitting region inherently overlaps with the hollowed-out region of the collimating film in order for the light to be fully transmitted to the cover side; also see paragraph 66).
The combination of Kallassi, Ling, and Lin would have yielded a predictable result of low-profile display device with fingerprint detection capability.  
Allowable Subject Matter
Claims 3, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 2, wherein the light guide plate and the edge-lit backlight light source are arranged along a direction, and in the direction, a density of hollowed-out regions, among the plurality of hollowed-out regions, on a side of the collimating film close to the edge-lit backlight light source is less than a density of hollowed- out regions, among the plurality of hollowed-out regions, on a side of the collimating film away from the edge-lit backlight light source.
In regards to claim 7, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 1, wherein the backlight element further comprises a diffusion sheet, a first prism sheet, and a second prism sheet, the diffusion sheet is on a side of the light guide plate close to the light constraint element, the first prism sheet is on a side of the diffusion sheet close to the light constraint element, and the second prism sheet is on a side of the first prism sheet close to the light constraint element, the light source backlight sequentially passes through the light guide plate, the diffusion sheet, the first prism sheet, and the second prism sheet to obtain intermediate backlight, and the first backlight comprises the intermediate backlight.
In regards to claim 8, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 7, wherein the first prism sheet and the second prism sheet are disposed crosswise.
In regards to claim 9, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 1, wherein the light constraint element comprises an inverse prism sheet, the inverse prism sheet is on a light exit side of the light guide plate, the inverse prism sheet is configured to cause the first backlight to be refracted to obtain the second backlight. 
In regards to claim 10, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 9, wherein the light guide plate comprises a first light incident surface, a first light reflecting surface, and a first light exit surface, and the first light reflecting surface and the first light exit surface are oppositely arranged in a first direction, the first light incident surface is configured to receive the light source backlight, the first light reflecting surface is configured to reflect the light source backlight, and the initial backlight emits from the first light exit surface, the first light reflecting surface comprises a prism pillar structure array, the prism pillar structure array comprises a plurality of triangular prism pillars arranged in sequence along a second direction, the second direction is perpendicular to the first direction, a thickness of each of the plurality of triangular prism pillars is less than 2.5µm in the first direction, a distance between two adjacent triangular prism pillars ranges from 45µm to 50µm in the second direction, the inverse prism sheet comprises a second light incident surface and a second light exit surface, the second light incident surface and the second light exit surface are oppositely arranged in the first direction, the second light incident surface is configured to receive the first backlight, the second backlight emits from the second light exit surface, the second light incident surface comprises a prism structure array, the prism structure array comprises a plurality of inverse prisms arranged in sequence along the second direction, in the first direction, a thickness of each of the plurality of inverse prisms ranges from 10µm to 25µm, and in the second direction, a distance between two adjacent inverse prisms of the plurality of inverse prisms ranges from 20µm to 50µm.
In regards to claim 12, none of the reference of record alone or in combination discloses or suggests the texture recognition device according to claim 11, wherein a reflective layer is provided on a side surface of the collimating film facing the light guide plate, the reflective layer reflects part initial backlight, whose divergence angle is outside the preset angle range, of the initial backlight onto the reflecting sheet, and the part initial backlight is reflected back to the collimating film by the reflecting sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625